Citation Nr: 0029265	
Decision Date: 11/06/00    Archive Date: 11/09/00	

DOCKET NO.  99-13 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $5,989.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1977 which was honorable, and a subsequent enlistment 
from June 1977 to March 1981 from which he was separated 
under other than honorable conditions, which was found by a 
VA administrative decision in October 1982 as constituting a 
bar to any VA benefits related to that period of service 
(except certain health care benefits).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 waiver decision issued by 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises (RO), 
which determined that the veteran had failed to file a 
request for waiver of indebtedness within 180 days as 
required by law and regulation.  Based upon the untimely 
filing of a request for waiver, the RO denied waiver of all 
or any part of the underlying indebtedness of $5,989.  The 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained. 

2.  Because of chronic undifferentiated schizophrenia 
(evaluated at 70 percent), the veteran was awarded 
nonservice-connected pension benefits effective from August 
1983, and documentation associated with that and subsequent 
awards of pension clearly informed the veteran that it was 
necessary that he timely report the receipt of all income 
from every source for himself and all family members.

3.  Over the following years, several overpayments of VA 
pension benefits were created and enforced against the 
veteran because he failed to timely and accurately notify the 
RO of income received by both himself and members of his 
family; the veteran sought waiver of these overpayments and 
some requests were allowed and some denied but in each 
instance, the veteran was informed that each overpayment had 
been created because of his failure to timely notify the RO 
of his or his family members' receipt of income.

4.  More recently, in August 1996, the RO again notified the 
veteran that the payable amount of past VA pension benefits 
had been retroactively recomputed base upon newly discovered 
income which he had not previously reported and which would 
result in an overpayment, which was to be computed in the 
near future; however, evidence on file shows that this 
notification was returned by the Post Office as 
undeliverable.

5.  While the RO has held that the veteran was informed by a 
letter dated August 22, 1996, of the overpayment and of his 
right to request a waiver of the overpayment, no such letter 
is in the records assembled for appellate review.

6.  In his March 1997 request for waiver, the veteran stated 
that he never received a notice from VA that he had an 
overpayment and that his benefits would be withheld.  

7.  While it appears that the veteran moved his residence 
from one street in Lufkin, Texas, to another, and while the 
veteran did not apparently timely report this change of 
address, the collective evidence on file demonstrates that 
the RO's purported notification of the overpayment at issue 
in this case was not actually received by the veteran within 
a reasonable period after its purported mailing date. 

8.  The veteran was at fault in the creation of the 
indebtedness.

9.  VA was not at fault in the creation of the indebtedness.

10.  Enforcement of all or any part of the indebtedness 
against the veteran would constitute significant financial 
hardship so recovery of that indebtedness would violate the 
principles of equity and good conscience.  


CONCLUSION OF LAW

Waiver of the overpayment of VA pension benefits in the 
amount of $5,989 is in accord with the principles of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  Because it has been determined by the RO 
that there was no willful intention on the part of the 
veteran to commit fraud, misrepresent a material fact, or 
exercise bad faith in the creation of the overpayment, it 
must then be determined whether the evidence establishes that 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive:  (1) The fault of the 
debtor, (2) balancing the fault between the veteran and VA, 
(3) undue hardship of collection on the debtor, (4) a defeat 
of the purpose of any existing benefit(s), (5) the unjust 
enrichment of the appellant, and (6) whether the appellant 
changed positions to his detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to 
creation of the debt constitutes fault.  

Facts:  Based upon his application, the veteran was granted 
nonservice-connected VA pension benefits effective in August 
1983.  The veteran's first period of active honorable 
military service was qualifying service for such pension 
benefits and he was found to manifest a schizo-affective 
disorder warranting a 70 percent evaluation, which precluded 
him from all forms of gainful employment.  Documentation in 
the allowance of this benefit and subsequent award letters 
clearly informed the veteran that basic entitlement to 
pension and the actual monthly rate awarded was directly 
related to his and his entire family's income and that 
periodic adjustments to his monthly benefit would be made 
whenever his and/or his family's income changed.  He was 
clearly informed that it was necessary that he immediately 
notify the RO of any changes in income from any source for 
himself or any of his family members and that failure to 
promptly notify VA of such changes would likely result in an 
overpayment which would have to be repaid. 

Review of the claims folder reveals that several overpayments 
of pension occurred when the RO discovered that the veteran 
had failed to timely report receipt of income.  Specifically, 
after the veteran, his spouse and children were all accorded 
Social Security benefits, including significant lump-sum back 
payments, the veteran failed to report this income as it was 
received.  A later overpayment resulted from the veteran's 
failure to timely notify the RO that his wife had secured 
employment and was earning wages.  On each occasion, the 
veteran was clearly notified that the reason overpayments 
were created was due to his failure to timely report all 
income from every source for all family members.  

With respect to the veteran's schizo-affective disorder, the 
clinical evidence on file shows that, during the first 
several years following the veteran's separation from 
service, there were occasional psychotic episodes which 
resulted in hospitalization.  Clinical records reveal that 
these episodes were principally caused by the veteran's 
failure to maintain compliance with prescribed medication.  
He often resisted taking prescribed medication and when he 
did so, his psychiatric symptoms increased as a result.  
However, once the veteran used proper medication and was 
stabilized, his condition improved and the clinical evidence 
on file generally reveals that so long as he remained 
compliant with medication, he was generally able to function 
under the ordinary conditions of daily life, absent 
employment.  Moreover, no clinical evidence on file has ever 
recommended that the veteran be declared incompetent with the 
appointment of a guardian, conservator, or other 
representative.  Records of a VA hospitalization in September 
1986 indicate that the veteran was competent to handle his 
own funds.  Subsequent records of a VA hospitalization in 
July 1989 also note that the veteran was able to handle VA 
funds.  There is no evidence of acute psychotic episodes 
requiring hospitalization or oversight by clinical personnel 
in the 1990's.

With respect to the overpayment presently at issue, on August 
7, 1996, the RO posted an award letter to the veteran taking 
action to retroactively adjust payment of monthly pension 
benefits back to 1993 on the basis of income which the 
veteran had earned, but which he had not previously reported 
for proper consideration by the RO in the computation of all 
benefits payable from 1993 forward.  This notification stated 
that the veteran would be notified shortly of the exact 
amount of the overpayment and that he would be given 
information about repayment.  However, the envelope in which 
this letter was forwarded indicates that the letter was 
returned to the RO as undeliverable.  The veteran had moved 
and left no forwarding address.  The address in Lufkin, 
Texas, where this letter was sent was the address where all 
correspondence to and from the veteran had been posted and 
received in the past.  Evidence on file shows that two copies 
of this award action were posted to the veteran's last known 
address, but that each was returned as undeliverable.

Additionally, while the March 1997 waiver decision and 
statements of the case on file indicate that an actual demand 
letter, containing the actual computed amount of the 
overpayment in this case, was posted to the veteran on August 
22, 1996, the Board can find no such document of that type 
and date on file.  A subsequent award letter (not involving 
the overpayment), posted to the veteran at his last known 
address in early December 1996, was also returned as 
undeliverable.  

The next chronological document on file is the veteran's 
March 1997 request for waiver which was posted from a 
different street address in Lufkin, Texas.  Therein, the 
veteran stated that he never received notice from VA that he 
had an overpayment and that his benefits were going to be 
withheld and that all he knew was that he had not received a 
payment in five months.  Thereafter, the RO issued it's March 
1997 waiver decision which found that the veteran's 
application for waiver was untimely and could not be 
considered.

The most recent February 1999 financial status report on file 
shows that the veteran receives as his sole income Social 
Security benefits of $669 per month.  The veteran noted that 
he had performed lawn care between 1996 and August 1999 but 
did not report the receipt of any earned income.  Expenses 
listed were extremely reasonable and appeared to only involve 
payment for basic necessities of life.

Analysis:  Initially, the Board disagrees with the RO's 
conclusion that the veteran's request for waiver was 
untimely.  Commencing with its actual award action taken in 
early August 1996, the RO was clearly on notice that the 
veteran was not receiving posted materials because all such 
mailings were returned as undeliverable.  While there is no 
evidence that the veteran performed his obligation of 
notifying the VA of a change of address, it is also clear 
that the veteran moved from one street to another in the town 
of Lufkin, Texas, and the veteran's actual address should 
have been easily discoverable.  Additionally, while the RO 
has stated that an actual demand letter containing the 
finally computed amount of the overpayment at issue in this 
case, along with an advice of rights regarding waiver 
requests, was mailed in late August 1996, a copy of such 
document cannot be located on file.  Even if such a notice 
was posted, it was likely sent to the veteran's old address 
and thus not received by him.  It is difficult to affirm the 
RO's action in computing 180 days following the date of 
posting of a notice which is not documented on file.  

38 U.S.C.A. § 5302(a) states that waiver may be considered if 
a request therefor is made within 180 days from the date of 
notification, or within such longer period as the Secretary 
determines is reasonable in a case in which the payee 
demonstrates to the satisfaction of the Secretary that such 
notification was not actually received by such payee within a 
reasonable period after such date.  Under the facts and 
circumstances presented in this case, the Board finds that 
the veteran's request for waiver was timely filed because the 
objective evidence on file clearly demonstrates that the 
veteran did not receive actual notice of the overpayment 
until some period of time after the purported August 1996 
overpayment notice.  The veteran wrote that he had not 
received any pension payment in five months and the statute 
allows a period of six months to file a timely request for 
waiver.  Having found the request for waiver to be timely 
filed, the Board will now consider that request in accordance 
with the principles of equity and good conscience.

In this case, the veteran is clearly shown to be exclusively 
at fault in the creation of the indebtedness because he 
failed to accurately and timely report the receipt of all 
income from every source as he had clearly been instructed by 
the RO on numerous occasions in the past.  There had been 
past overpayments of pension benefits created and enforced 
for just this reason.

The representative has recently argued that the RO failed to 
consider whether or not the veteran was indeed competent for 
VA purposes and, if not, whether his failures to timely 
report all income from every source may fairly be held 
against him in the creation of the overpayment at issue.  The 
RO did not address this question but, in fairness, this 
question has never been raised by the veteran or any 
representative during any of the previous overpayments and 
this issue has not been reasonably implied by the clinical 
evidence on file with respect to the current overpayment now 
on appeal.  While there is no recent clinical opinion on file 
as to whether or not the veteran is competent for VA 
purposes, the Board finds that the evidence on file, 
including a complete absence of clinical evidence of any 
acute exacerbations or hospitalizations or even the receipt 
of ongoing treatment, coupled with a review of all evidence 
and arguments received from the veteran himself during the 
pendency of this appeal, leads the Board to conclude that the 
veteran is sufficiently competent to have understood the 
basic requirement that he report all income from every 
source.  Thus, while the Board acknowledges that the veteran 
suffers from a psychiatric disability, there is no clinical 
evidence on file which shows or suggests that the most recent 
overpayment in question resulted from the veteran's inability 
to understand and comply with the requirement of reporting 
all income from every source.  There is no evidence, nor is 
there any argument, that VA is in any way at fault in the 
creation of the debt.  

Based upon the most recent financial status report on file 
from February 1999, the Board concludes that recovering all 
or any part of the debt at issue would clearly constitute a 
significant financial hardship on the veteran who is shown to 
subsist on less than $700 per month total income.  The 
expenses listed in that report are extremely reasonable and 
clearly reflect a subsistence lifestyle.  While the veteran 
is significantly at fault in the creation of this present 
debt and has clearly been at fault in the creation of past 
debts, the Board cannot find any reasonable basis to conclude 
that the veteran can afford to repay the present debt.  In 
this regard, it is noteworthy that, during the pendency of 
this appeal, based upon the same financial status report, the 
RO itself waived a subsequent debt of $3,771, which was also 
based upon the veteran's failure to report all income from 
every source.  

The principles of equity and good conscience contained in the 
governing law and regulations balance in favor of waiver of 
the debt at issue in this case.  However, should the veteran 
again apply and become eligible for payment of VA pension 
benefits in the future, he must take to heart the requirement 
that he report all income from every source to avoid creation 
of additional overpayments in the future.  The Board 
specifically notes that a debtor's conduct in connection with 
a debt arising from participation in a VA benefits program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and which results in a loss to the Government.  
38 C.F.R. § 1.965(b)(2).  A finding of bad faith on a 
veteran's part in the creation of any overpayment of VA 
pension benefits precludes consideration of a request for 
waiver of that debt (that is, waiver of the debt will not be 
considered or allowed).  Given the history of the veteran's 
failure to report all income, and the resulting series of 
overpayments created thereby, any future failure of the 
veteran to timely and accurately report all income received 
from every source may result in a finding of bad faith.  


ORDER

Waiver of recovery of overpayment of VA pension benefits in 
the amount of $5,989 is granted.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

